Title: From George Washington to Anthony Whitting, 14 April 1790
From: Washington, George
To: Whitting, Anthony



Sir,
New York, April 14th 1790.

By a letter which I have lately received from my nephew, Major Washington of Mount Vernon, I find you have made a tender of your services to him to overlook one of my farms, and

have referred me to Colo. Cadwalader, now in Congress, for your qualifications and character.
This enquiry I have made, and the result of it is that you have a competent knowledge in the business of agriculture, and understand the economy of a farm—That he believes you to be industrious, and has no distrust of your honesty—These undoubtedly are very good and essential requisites in a manager; but candor, he added, obliged him to inform me that he thought you were too much given to your pleasures—however of the impropriety of this he hoped and believed you were convinced, and of course would reform.
Under this information and persuasion I am disposed to employ you on the terms mentioned by my nephew—to wit, Forty guineas ⅌ annum—and wish you to name the time, in a letter to me, that would be convenient for you to enter on the trust—I must inform you however that the present managers are engaged till December—but Mr Bloxham (having had notice that he would be continued no longer than the term for which he is engaged, and intending it is said when he quits my employ, to return to England) wishes I am informed to embark before that period—To this I shall have no objection if his place can be supplied—but not being well enough acquainted with all the circumstances relative to this matter, I can make no arrangement relative thereto until I hear first from you, and next from my nephew with respect to Mr Bloxham—after this matters may be precisely fixed so as to place all parties on a certainty.
The reason why I write to you from hence is that a Post goes directly from this city to Chestertown in Maryland (where my nephew informs me you at present live) whereas a letter written from Mount Vernon might be long on its passage, or perhaps never get to you at all.
That there may be no delay in the business from a misconception of the terms on your part, or for want of knowing the expectations on mine, I have sketched articles of agreement declaratory of both, which my nephew will, on my behalf subscribe to, if the same is done by you.
From this communication (accompanied with an assurance that I shall make no alteration) you are enabled to say yea or nay to the proposals which I request may be done by letter addressed to me at this place—the result of which I shall communicate

to my nephew that he may know what to depend upon—If it is your determination to accept that he may know at what time (under the existing circumstances) he could receive you—of which I shall delay no time in giving you notice, and shall expect you will repair to Mount Vernon accordingly. I am Sir &ca

G. Washington

